Citation Nr: 9934103	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997, the RO denied service connection for PTSD and 
a back condition, granted service connection for residuals of 
a surgical scar and denied an increased rating for status 
post fracture of the mandible.  The veteran has perfected an 
appeal with the denial of service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  No 
abnormalities were noted on the service exit examination, 
which was conducted in July 1971.  

Review of the service personnel records shows the veteran 
served in Vietnam as evidenced by receipt of the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The veteran 
was awarded the Bronze Star Medal with "V" device and the 
Air Medal with "V" device.  His military occupational 
specialty was Scout Observer.  

Records from the Social Security Administration indicate the 
veteran was denied disability benefits.  

The report of a July 1996 VA Agent Orange examination 
included a notation of PTSD by history.  A clinical 
psychiatric evaluation was determined to be normal.  

VA outpatient treatment records associated with the claims 
file include assessments of anxiety and depressive reaction 
in November 1994, adjustment disorder with anxiety in 
December 1994 and anxiety in April 1995.  The examiners did 
not relate these disorders to active duty.  

On an undated statement, the veteran reported he had been 
informed by a Dr. B. that he had delayed stress syndrome 
which a judge confirmed.  

The report of a March 1997 VA PTSD examination has been 
associated with the claims file.  The psychologist who 
conducted the examination had access to the veteran's claims 
file.  The examiner noted the veteran was in receipt of the 
Bronze Star Medal with "V" device.  The veteran reported he 
had served as a vehicle mechanic, and as door gunner, crew 
chief and scout on helicopters.  He denied receiving any 
psychiatric treatment during or after active duty.  In-
service stressors were reported by the veteran as the death 
of a friend who was incorrectly listed as a prisoner of war, 
flying in combat and handling mutilated bodies.  The Axis I 
diagnosis from the examination was no mental disorder.  The 
examiner found there was insufficient clinical symptomatology 
to establish a diagnosis of PTSD.  

On a statement received in May 1997, the veteran reported 
that during a court hearing it was stated that he had delayed 
stress syndrome from being in Vietnam at a young age.  



Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes the veteran is a decorated combat 
veteran and his reported in-service stressors are found to be 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  As such his reported in-service 
stressors are found to be verified.  However, this decision 
does not hinge on whether the veteran's in-service stressors 
are verified.  The Board finds that the veteran's claim of 
entitlement to service connection for PTSD is not well-
grounded.  The veteran's claim is lacking a diagnosis of 
PTSD.  The March 1997 VA PTSD examination, which was 
conducted specifically to determine if the veteran had PTSD, 
did not result in a diagnosis of the disorder.  There are no 
diagnoses of PTSD included in the claims file.  The Board 
notes the report of a July 1996 VA Agent Orange examination 
included a notation of PTSD by history.  The Board finds this 
is not an actual diagnosis of PTSD.  A clinical psychiatric 
evaluation was determined to be normal at that time.

The Board notes the veteran reported he been informed by a 
Dr. B. that he had delayed stress syndrome which a judge 
confirmed.  The RO attempted to secure these records without 
success.  It is pointed out that a lay person's statement 
about what a physician told him or her cannot constitute 
medical evidence of etiology or nexus that is generally 
necessary in order for a claim to be well grounded.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).

The veteran alleges that he has PTSD as the result of his 
experiences during active duty.  However, he has presented no 
competent medical evidence to support his allegation of 
having PTSD.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois v. Brown, 6 Vet. App. 136 (1994), the 
veteran's lay opinion is an insufficient basis upon which to 
find this claim well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection for PTSD must be denied as not well 
grounded.  As reported above, a claim for service-connection 
for a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  

The only evidence of record which indicates that the veteran 
currently has PTSD as a result of his active duty is the 
veteran's own allegations.  The veteran is a lay person and 
as stated above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any available 
post-service medical evidence that has not already been 
obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 
F.3d 464 (Fed.Cir. 1997).  The Board notes the RO made two 
attempts to secure records from Dr. B. without success.  

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim for service connection for PTSD, VA has 
no duty to assist the veteran in developing his case.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

